ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 13-16, 18, and 20-29 are pending. Claims 1-12, 17, and 19 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 and supplemental response filed on 1/7/2022 has been entered.
 
Allowable Subject Matter
Claims 13-16, 18, and 20-29  are allowed via the supplemental amendment filed on 1/7/2022.
The following is an examiner’s statement of reasons for allowance: In combination with the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “wherein a locking pin is positioned between the shaft and the sealing plug, and the locking pin is not coaxial with the shaft.”
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
An updated prior art search was conducted, however none of the references are being cited since they are not particularly pertinent to Applicant’s instant claim language. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753